***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. EDWIN RONALD GLASS
                (AC 43092)
                 Bright, C. J., and Alvord and Seeley, Js.*

                                 Syllabus

Convicted of the crimes of burglary in the first degree and robbery in the
   first degree, the defendant appealed to this court. An intruder entered
   the house of the victim, F, one night while she was at home and, inter
   alia, struggled with her before stealing money and other various items.
   F never saw the intruder’s face, but he left behind what appeared to be
   the fingertip of a latex glove. The police responded to the home shortly
   after the crime was committed. With the assistance of a canine officer,
   they recovered the stolen items, which had been discarded in the neigh-
   borhood, and tracked the intruder’s scent past the defendant’s house
   to a garage that was a couple of houses north of the defendant’s, where
   the trail disappeared. Various officers spoke with the defendant that
   night, after encountering him outside of his home during their investiga-
   tion. Although the defendant matched F’s general description of the
   intruder, his clothing did not match her description, and one of the
   officers determined that the defendant’s breathing and heart rate
   appeared to be normal shortly after the crime was completed. Touch
   DNA evidence was recovered from the glove fragment and certain of
   the recovered stolen items, and the defendant was determined to be a
   major contributor to a mixture of DNA found on what was believed to
   be the interior side of the glove fragment. The state was unable to
   identify the defendant as a contributor to the DNA found on the other
   items tested. On the defendant’s appeal to this court, held that the
   cumulative force of the state’s evidence, even when viewed in the light
   most favorable to sustaining the verdict, was insufficient to establish,
   beyond a reasonable doubt, the defendant’s identity as the intruder: the
   DNA evidence alone was insufficient for the jury to determine that the
   defendant had worn the glove during the robbery because there was
   no testimony or other evidence as to whether the DNA on the interior
   piece of glove was deposited via primary or secondary transfer, as to
   the significance of the defendant being a major contributor to the DNA
   mixture found on the glove fragment, or as to whether the defendant,
   in contrast with the two other unknown DNA contributors, was more
   likely to be the individual who wore the glove during the commission
   of the crime; moreover, because the state could not identify the defen-
   dant as a contributor to the touch DNA found on the other items tested,
   there was no other physical evidence connecting the defendant to the
   crime; furthermore, the nonphysical evidence, even when considered
   with the DNA evidence, was insufficient to prove beyond a reasonable
   doubt that the defendant was the perpetrator, as such evidence did not
   provide any compelling reason for the jury to conclude that the defen-
   dant, rather than any other black male of average build in the neighbor-
   hood, was the perpetrator of the offenses; accordingly, this court
   reversed the trial court’s judgment and remanded the case with direction
   to render a judgment of acquittal.
      Argued November 10, 2021—officially released August 2, 2022

                            Procedural History

   Substitute information charging the defendant with
the crimes of burglary in the first degree, robbery in
the first degree, and sexual assault in the fourth degree,
brought to the Superior Court in the judicial district of
Hartford, geographical area number twelve, and tried
to the jury before Graham, J.; verdict and judgment of
guilty of burglary in the first degree and robbery in the
first degree, from which the defendant appealed to this
court. Reversed; judgment directed.
  John R. Weikart, assigned counsel, with whom was
Emily Graner Sexton, assigned counsel, for the appel-
lant (defendant).
  Melissa L. Streeto, senior assistant state’s attorney,
with whom, on the brief, were Sharmese L. Walcott,
state’s attorney, and Richard J. Rubino, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   ALVORD, J. The defendant, Edwin Ronald Glass,
appeals from the judgment of conviction, rendered after
a jury trial, of burglary in the first degree in violation
of General Statutes § 53a-101 (a) (3), and robbery in
the first degree in violation of General Statutes § 53a-
134 (a) (3).1 On appeal, the defendant claims that there
was insufficient evidence to establish his identity as
the person who committed the burglary and robbery.2
We agree and, accordingly, reverse the judgment of the
trial court.
  The jury was presented with evidence of the following
facts. On the evening of September 4, 2016, F3 was
alone at her home on Ferncrest Drive in East Hartford.
Although her son, S, lived with her, he was away for
the weekend. At about 8 p.m., F remembered that she
had left a bag in her car from a shopping trip earlier
that day. She went outside to retrieve the bag and saw
a person dressed in all black walking in front of her
driveway. She felt uneasy, went back into her house,
and locked all the windows and doors on the first floor.
She placed her car keys on the end table by the couch
in the living room.
  Around 10:30 p.m., while F was watching television
in the living room, she heard a noise upstairs, which
she thought was her cat. After hearing the noise two
more times, she thought her cat was stuck behind a
door and went upstairs to investigate. She peeked into
her bedroom, went into S’s room and her spare bed-
room, and then opened the door to her ‘‘junk room.’’4
At that time, an intruder came out from behind the door.
F described him as a black man, in his late twenties or
early thirties, wearing all black clothing, including
pants, a shirt, sneakers, and a baseball cap, and about
F’s height or a little bit taller.5 The intruder grabbed
her, and the two wrestled to the ground while she tried
to get away. The intruder pushed her into the spare
bedroom as they continued to wrestle. F had a pen in
her hand, and she attempted to jab the intruder with
the pen.6 F screamed, and the intruder told her not to
scream and put a blanket over her head. He told her
he had a knife and poked it into her leg. When she tried
to grab ‘‘something,’’ the intruder told her that she did
not want to cut herself, and she let go. He then tied
her hands behind her back using a soft cloth.
   During the struggle, F smelled a strong odor of latex.7
She was not able to see the intruder’s face because he
told her not to look at him and he kept twisting her
body so that he was behind her. At trial, F testified that
she could not identify the intruder who robbed her. F
also testified that she did not recognize the defendant
and that she never had allowed him into her home.
  The intruder pushed F into her bedroom and face
forward down onto her bed. At that time, he saw her
purse on the dresser and asked whether there was
money in it. When she replied that there was no money
in it, he accused her of lying. When he grabbed the
purse, the strap got looped around her neck and she
feared she was ‘‘gone.’’ He then removed it from her
neck and looked in the purse. F told him that there was
money in another purse that was in the living room
downstairs. He then pulled her by the hair and led her
down the stairs. He pushed her face first onto the couch
and dumped the contents of the second purse onto the
couch. The intruder then told F that he was going to
take her upstairs and ‘‘wash [her] down.’’ He pushed
her back up the stairs, all the while keeping her in front
of him, and told her to get into the shower. He then
washed her with a washcloth, untied her hands, and
told her not to move. After he went into and out of
different rooms, he came back and told her: ‘‘Listen to
me, I know where you live; don’t call the cops; if I see
them in the area I will come back and I will kill you.’’
   F heard the intruder go down the stairs and the front
door open and close. She did not hear a vehicle start.
The intruder took $400 from F’s wallet, an orange vest
from a teddy bear that was located in the spare bed-
room, a baseball cap, a blanket, and the cloth, which
F later testified was a T-shirt, that he had used to tie
her hands. She waited four or five minutes and called
the police at 11:02 p.m.
   Officer Robert Jones of the East Hartford Police
Department responded to F’s home. He observed that
other officers were present on the street, the front door
to the home was open, F was standing in the doorway,
and a set of keys was lying on the front steps. F identi-
fied the keys as belonging to her and stated that she
had placed them on the end table earlier in the evening.
Officer Jones went into the home and met with F, who
told him what happened and gave him a description of
the intruder. Officer Jones walked with F through the
house to make sure there was no one else in the home.
While walking through F’s bedroom, Officer Jones
observed a piece of latex on the floor next to the bed.
   Officer Todd Mona, together with Casus, his tracking
canine, also responded to F’s home. He was the first
or second officer to arrive. Officer Mona brought Casus
to the front steps to get the intruder’s scent from F’s
keys that the police believed had been dropped there
by the intruder. He subsequently gave Casus a command
to track. Casus began tracking in a southerly direction
across the front yard and continued south. He stopped
in front of 58 Ferncrest Drive and ‘‘downed on’’8 a base-
ball cap and T-shirt, which Officer Mona described as
a white tank top.9 Officer Mona transmitted via radio
a request for an officer to stand beside the evidence to
preserve it. When Officer Jared Richards arrived and
took control of the area, Officer Mona and Casus contin-
ued tracking across front yards in a southerly direction,
to the end of Ferncrest Drive where it intersects with
Woodycrest Drive.10 Casus then tracked north on
Woodycrest Drive, tracking by the defendant’s house11
at 31 Woodycrest Drive, and stopping a couple of houses
north of the defendant’s house, at 21 Woodycrest Drive.
Casus took Officer Mona up to a garage window at 21
Woodycrest Drive. North of 21 Woodycrest Drive, Casus
gave Officer Mona cues that the trail was no longer
there, and Officer Mona ended the track. The entire
track, which covered about fourteen houses, took
approximately one minute, as it was a strong trail and
they were moving at ‘‘almost a full sprint.’’
   Officer Mona and Casus then walked back in a south-
erly direction on Woodycrest Drive, where they encoun-
tered the defendant talking with one or two other offi-
cers.12 At that time, Casus was no longer tracking and
he did not alert to the defendant. Officer Mona spoke
with the defendant for a ‘‘brief minute.’’ The defendant
stated that he lived with his mother at 31 Woodycrest
Drive, had just left his house, and was walking to his
friend’s house. Officer Mona placed his leather gloved
hand on the defendant, over his clothing. Officer Mona
stated that he appeared to be breathing normally and
that his heartbeat felt normal and was not elevated.
Officer Mona believed that the defendant met the
description of the intruder in terms of his height and
weight, although he was wearing clothing that did not
match the clothing described by F. Officer Mona did
not think he relayed to the other officers that the defen-
dant said he was at home and that someone should go
speak to his mother, as his function was handling his
canine and he needed to return to the items to which
Casus had alerted, to preserve the chain of evidence.
  Detective Robert Zulick also was involved in the
investigation. He responded to Ferncrest Drive and pho-
tographed and collected the baseball cap, orange teddy
bear vest, and T-shirt. He then went to F’s house, photo-
graphed the exterior of her house, and conducted a
walk-through of the interior. Detective Zulick photo-
graphed and collected the piece of latex from the floor
of F’s bedroom, the washcloth, and the pieces of the
pen with which she attempted to jab the intruder.13
   Detective Donald Loehr was assigned to the investiga-
tion. A couple of days following the crime, Detective
Loehr conducted a canvass of the neighborhood. He
spoke with Tandra Denson, the defendant’s mother,
inside her home and also in the driveway. While speak-
ing with Denson, Detective Loehr noticed that the
defendant was watching the conversation from the front
door. Denson told Detective Loehr that, on the night
of the crime, she was home, she noticed flashlights
outside the windows, and the defendant was coming
out of the bathroom as she was looking out the window.
  One or two days after the robbery, F noticed bruises,
rug burns, and cuts on her body, and Detectives Chris-
tina Johnston and Zulick returned to her home to photo-
graph them. Detective Zulick also took additional pho-
tographs of what was believed to be the point of entry
to the home, where a screen in the window of the ‘‘junk
room’’ on the second floor had been slit open. At trial,
F testified that the window was unlocked.
   The piece of latex was sent to the state forensics
laboratory (laboratory), along with a buccal swab14
taken from F. Subsequently, the police received notice
that the DNA sample from the piece of latex was associ-
ated with the defendant by way of a ‘‘hit off a database.’’
Detective Loehr answered yes when asked during cross-
examination if the identification of the defendant by
the DNA report ended the case as far as he was con-
cerned. A buccal swab subsequently was taken from
the defendant. Along with the buccal swabs of S and the
defendant, the T-shirt, orange teddy bear vest, baseball
cap, and washcloth also were submitted to the labora-
tory, and Jennifer Green, a forensic science examiner
with the laboratory, swabbed these items for ‘‘touch
DNA . . . .’’ At trial, Green testified that ‘‘[t]ouch-type
DNA is the collection of basically your skin cells that
may have been left behind on an object or an item from
a person who has handled it. So if an evidence item
comes in we try to determine which ways that item was
handled and therefore collect the sampling to obtain
any DNA that may have been left behind. [Wear] DNA
is very similar, in that it’s an item of clothing or some-
thing that may have been worn, so we would collect
the sample from an area that may have been touching an
individual that could have left behind their skin cells.’’15
Green designated the sides of the latex, which appeared
to be the fingertip portion of a latex glove, as ‘‘exterior’’
and ‘‘interior,’’ on the basis of her own observation. She
did not determine which way the glove had been worn.
   Lana Ramos, a forensic science examiner with the
laboratory, extracted the DNA, performed analysis, and
developed DNA profiles for the samples taken from
the orange teddy bear vest, baseball cap, and piece of
latex.16 She also prepared two reports of her findings.17
Ramos testified that a sample is classified as a mixture
‘‘[w]hen we are looking at a DNA profile if the sample
contains DNA from two or more individuals . . . .’’ She
further testified that, ‘‘[w]hen we do our profile analysis,
if there [are] higher peaks which would indicate more
DNA from one contributor, we may be able to deconvo-
lute out18 that major contributor.’’19 (Footnote added.)
She also testified that, in the case of a major profile,
‘‘there is enough DNA from one individual as compared
to the other individuals in the mixture that we were
able to deduce out a major profile from the mixture.’’
  With respect to the side of the piece of latex desig-
nated as the interior, Ramos concluded that the DNA
sample contained a mixture and ‘‘[a] major profile was
deduced at all loci tested except for [one]. . . . The
results are consistent with [the defendant] being the
source of the major DNA profile deduced from [the side
of the piece of latex designated as the interior]. The
expected frequency of individuals who could be the
source of the major DNA profile deduced from [the side
of the piece of latex designated as the interior] is less
than one in seven billion in the African American, Cau-
casian, and Hispanic populations.’’ When asked to
explain the expected frequency of ‘‘less than one in
seven billion,’’ Ramos stated: ‘‘When we give the qualita-
tive statement of a match we then give a quantitative
statement of how many other individuals we would also
expect to match that DNA profile.’’ Specifically, she
explained that ‘‘if you obtained the DNA profile of seven
billion African American, Caucasian, or Hispanic indi-
viduals you would not expect another individual to
have—to match that DNA profile.’’ Both F and S were
eliminated as sources of the DNA profile from the side
of the piece of latex designated as the interior.20
  A mixture of DNA also was found on the side of the
piece of latex designated as the exterior. Both F and S
could not be eliminated as potential contributors. The
results were inconclusive21 as to whether the defendant
could be a contributor.
   DNA testing also was performed on the orange teddy
bear vest and baseball cap. The exterior of the orange
teddy bear vest contained a mixture of DNA. Both S
and F were eliminated as contributors to that DNA
profile. ‘‘[I]nsufficient amplification products22 were
detected from [the exterior of the orange teddy bear
vest] for comparison to [the defendant].’’ (Footnote
added.) Insufficient to compare means that ‘‘there’s not
enough DNA in the sample to produce a profile that is
sufficient to compare to a known sample; we can only
eliminate individuals.’’
   The interior of the orange teddy bear vest also con-
tained a mixture of DNA. ‘‘Assuming two contributors
to the mixture, a major DNA profile was deduced at all
loci tested except for [three loci].’’ The results were
consistent with F being the source of the major profile.
Both the defendant and S were eliminated as sources
of the major DNA profile. A minor profile was deduced
at three loci. Both the defendant and S were eliminated
as sources of the minor profile.
   The black rimmed arm holes of the orange teddy bear
vest also contained a mixture of DNA. F was eliminated
as a contributor to the DNA profile. ‘‘Insufficient ampli-
fication products were detected from [the black rimmed
arm holes of the orange teddy bear vest] for comparison
to [the defendant and S].’’
   The interior rim of the baseball cap also contained
a mixture of DNA. Both F and the defendant were elimi-
nated as contributors to the DNA profile from the inte-
rior rim of the baseball cap. The data was ‘‘inconclusive’’
as to whether S could be a contributor to the DNA pro-
file.
   Ramos testified that she understood the distinction
between primary and secondary transfer of DNA.23
Defense counsel provided Ramos with the following
example of a possible secondary transfer: ‘‘[I]f I were
to come up to you today and shake your hand . . .
and you were to leave the courtroom and shake [the
prosecutor’s] hand . . . there’s a pretty good chance
some of my DNA would be on [the prosecutor’s] hand,’’
to which Ramos responded, ‘‘[p]ossibly.’’ Defense coun-
sel asked: ‘‘And that would be the kind of DNA that
you would detect in your testing. Correct?’’ Ramos
responded: ‘‘Possibly.’’ Ramos testified that her testing
does not draw a distinction between primary and sec-
ondary transfers.24
   Following the issuance of Ramos’ second report in
January, 2017, the laboratory ‘‘validated and imple-
mented a new software analysis . . . .’’ Jillian Echard,
a forensic science examiner with the laboratory, was
asked to reexamine the samples in this case, applying
the laboratory’s ‘‘latest, newest protocols . . . .’’ In
August, 2018, Echard reanalyzed the samples,25 recom-
pared the samples to the known samples, and prepared
a report dated August 8, 2018. Echard testified that the
new software analysis ‘‘deconvolutes DNA profiles into
their most probable components and creates statistical
findings of knowns to that deconvoluted profile.’’
Echard explained that the statistic generated had
changed from a ‘‘combined probability of inclusion or
a random match probability’’ to a likelihood ratio.26
Echard testified that a result of ‘‘included’’ meant that
‘‘the known DNA profile is present at every single one
of the fifteen test sites that we perform our testing on.’’
‘‘Cannot be eliminated’’ meant that ‘‘there was genetic
linkage of that person’s DNA profile to the question
sample, but their DNA type was not present at every
single one of our fifteen test site locations.’’ ‘‘The incon-
clusives were when a likelihood ratio was calculated
but fell in our lab’s inconclusive zone, which is a likeli-
hood ratio between 1 and 10,000. When we receive a
likelihood ratio between 1 and 10,000 we give it an
inconclusive result as to not report out what we believe
might be false positive associations.’’
   Echard testified, with respect to the sample from the
side of the piece of latex designated as the interior: ‘‘I
had determined the DNA profile . . . to be a contribu-
tor of a mixture of three contributors with at least one
of them being male. I manually compared the DNA
profiles from [F] and [S] to that DNA profile and I
eliminated them as contributors without the software.
I had found that [the defendant] was included as a
contributor to this DNA profile, which meant that his
DNA profile was present at all of the fifteen test sites.
So I deconvoluted the profile using our probabilistic
genotyping software, which deconvoluted the DNA pro-
file to its most probable components, and then I com-
pared the DNA profile of [the defendant] to the DNA
profile from the interior of the glove and calculated a
likelihood ratio. And assuming three contributors, the
DNA profile from [the side of the piece of latex desig-
nated as the interior] is at least a hundred billion times
more likely to occur if it originated from [the defendant]
and two unknown contributors as opposed to it originat-
ing from three unknown contributors.’’
   Echard also reanalyzed the sample from the exterior
of the piece of latex. Although Ramos’ analysis had
indicated that results were inconclusive with respect
to the defendant, Echard’s reanalysis determined that
he was eliminated as a source. Echard also reanalyzed
the samples from the orange teddy bear vest and the
baseball cap. With respect to the exterior of the orange
teddy bear vest, the results of the reanalysis differed
from the original analysis in that the defendant was
eliminated as a contributor to that DNA profile. With
respect to the black rimmed arm holes of the orange
teddy bear vest, the results of the reanalysis differed
from the original analysis in that it was inconclusive
as to whether F or the defendant were contributors,
and S was eliminated as a contributor. With respect to
the interior rim of the baseball cap, the results of the
reanalysis differed from the original analysis in that it
was inconclusive as to whether F could be a contributor
to the DNA profile.
   The defendant was charged with burglary in the first
degree in violation of § 53a-101 (a) (3), robbery in the
first degree in violation of § 53a-134 (a) (3), and sexual
assault in the fourth degree in violation of General Stat-
utes § 53a-73a (a) (2). Following a trial,27 the jury found
the defendant guilty of burglary and robbery and not
guilty of sexual assault. Thereafter, the court sentenced
the defendant to a total effective sentence of nineteen
years of incarceration. This appeal followed.
    ‘‘In reviewing criminal convictions for the sufficiency
of the evidence, we apply a well established two part
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [jury] reasonably
could have concluded that the cumulative force of the
evidence established guilt beyond a reasonable doubt.
. . . On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the [jury’s] verdict of guilty. . . . Although proof
beyond a reasonable doubt does not mean proof beyond
all possible doubt . . . [or] require acceptance of every
hypothesis of innocence posed by the defendant that,
had it been found credible by the trier [of fact], would
have resulted in an acquittal . . . it does not satisfy
the [c]onstitution to have a jury determine that the
defendant is probably guilty. . . . [When] the evidence
is in equipoise or equal, the [s]tate has not sustained its
burden [of proof] . . . .’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) State v.
Dawson, 340 Conn. 136, 146–47, 263 A.3d 779 (2021).
   ‘‘Although [t]here is no distinction between direct
and circumstantial evidence as far as probative force
is concerned . . . [b]ecause [t]he only kind of an infer-
ence recognized by the law is a reasonable one . . .
any such inference cannot be based on possibilities,
surmise or conjecture. . . . It is axiomatic, therefore,
that [a]ny [inference] drawn must be rational and
founded upon the evidence. . . . However, [t]he line
between permissible inference and impermissible spec-
ulation is not always easy to discern. When we infer,
we derive a conclusion from proven facts because such
considerations as experience, or history, or science
have demonstrated that there is a likely correlation
between those facts and the conclusion. If that correla-
tion is sufficiently compelling, the inference is reason-
able. But if the correlation between the facts and the
conclusion is slight, or if a different conclusion is more
closely correlated with the facts than the chosen conclu-
sion, the inference is less reasonable. At some point,
the link between the facts and the conclusion becomes
so tenuous that we call it speculation. When that point
is reached is, frankly, a matter of judgment.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Bemer, 340 Conn. 804, 812, 266 A.3d 116 (2021).
  ‘‘The state has the burden of proving beyond a reason-
able doubt the defendant’s identity as the perpetrator
of the crime. . . . [T]he issue of the identity of the
defendant as [the] perpetrator of the robbery is one of
fact for the jury.’’ (Citation omitted; internal quotation
marks omitted.) State v. Hazard, 201 Conn. App. 46,
55, 240 A.3d 749, cert. denied, 336 Conn. 901, 242 A.3d
711 (2020).
    On appeal, the defendant claims that the evidence of
his identity as the intruder was insufficient to support
his conviction. Specifically, the defendant argues that
the DNA evidence, consisting of ‘‘his DNA within a tiny
sample of a three person mixture of touch DNA,’’ did
not provide the jury with an ‘‘evidentiary basis allowing
it to conclude that the defendant being a ‘major contrib-
utor’ to the DNA mixture meant that the defendant was
the most recent or sole wearer of the latex glove.’’ The
defendant further contends that the non-DNA evidence
was ‘‘particularly weak,’’ in that ‘‘none of [it] directly
links the defendant to the offenses of which he was
convicted.’’ We agree with the defendant that the evi-
dence was insufficient to support his conviction.
  Before turning to a discussion of the evidence in the
present case, we examine our Supreme Court’s recent
discussion of touch DNA and decisions from other juris-
dictions addressing the issue. In State v. Dawson, supra,
340 Conn. 139–40, the defendant was present with five
other individuals in a courtyard of a housing complex.
The defendant was seated at a picnic table with two of
the individuals when police entered the courtyard and
noticed a gun lying in plain view, resting on top of
leaves. Id., 140–41. Four of the six individuals, including
the defendant, voluntarily provided a DNA sample. Id.,
142. Touch DNA was collected from the gun. Id., 143.
A forensic science examiner analyzed the sample and
was able to generate a partial profile, obtaining results
at seven out of fifteen loci tested. Id. The DNA profile
consisted of a mixture of DNA. Id. Of the four individu-
als who provided samples, three individuals were elimi-
nated as possible contributors to the DNA profile, but
the defendant could not be eliminated as a contributor.
Id. ‘‘ ‘The expected frequency of individuals who could
not be eliminated as a contributor to the DNA profile
is approximately one in 1.5 million in the African-Ameri-
can population, one in 3.5 million in the Caucasian
population, and one in 930,000 in the Hispanic popula-
tion.’ ’’ Id., 143–44. The defendant was charged with and
convicted of criminal possession of a pistol or revolver.
Id., 144. On appeal to this court, he claimed that there
was insufficient evidence to support his conviction. Id.
This court affirmed the judgment of conviction, and the
defendant appealed to our Supreme Court. Id., 144–45.
   Our Supreme Court reversed the judgment of convic-
tion, concluding that ‘‘the jury could not reasonably
have concluded beyond a reasonable doubt that the
defendant had knowledge of the gun and, with intent,
exercised dominion or control over it.’’ Id., 150. Specifi-
cally, the court agreed with the defendant’s argument
that the DNA evidence did not establish that he con-
structively possessed the gun. Id., 153. The court found
troubling ‘‘the sheer lack of conclusiveness regarding
the DNA evidence in this case as it relates to the charged
crime . . . .’’ Id., 156. The court’s first concern was that
the state’s DNA expert, the forensic science examiner,
‘‘was not able to determine how the defendant’s DNA
ended up on the gun; [the examiner] could not say
whether it was via primary transfer, secondary transfer,
or aerosolization. In other words, [the examiner] could
not determine whether the defendant’s DNA ended up
on the gun because he touched the gun, because he
touched something that subsequently came into contact
with the gun, or because he breathed, sneezed, or
coughed near the gun.’’28 Id., 156–57. Second, the court
noted that the DNA expert was ‘‘unable to determine
when the defendant’s DNA was deposited on the gun
. . . .’’ Id., 157. Third, the court referred to the expert’s
testimony that the DNA sample was a mixture, ‘‘mean-
ing that at least one other person’s DNA was on the
gun and possibly as many as three or four other people’s
DNA.’’ Id. Fourth, the court stated that the expert had
‘‘conceded that, although the other three individuals at
the picnic table were able to be excluded as contribu-
tors to the sample, that did not mean that their DNA
was not on the gun; rather, it simply meant that it was
not detected.’’ Id. Fifth, the court noted that two of
the individuals present in the courtyard were not DNA
tested. Id. Finally, the court explained that the expert
‘‘could not definitively say that the DNA profile devel-
oped was that of the defendant; [the examiner] could
determine only that he could not be excluded as a
contributor.’’ Id. On the basis of these several concerns,
the court concluded that ‘‘there were simply too many
unknowns for the jury to find beyond a reasonable
doubt that the defendant had even touched the gun,
much less that he was aware of its presence near where
he was seated on the night in question and intended to
exercise dominion or control over it.’’ Id.
  We note two key differences between the present
case and Dawson. First, it was determined in Dawson
only that the defendant ‘‘could not be excluded as a
contributor’’; id.; whereas here, the defendant was
determined to be ‘‘included’’ not merely as a contribu-
tor, but as a major contributor. Second, we recognize
that the issue presented in Dawson was whether the
state proved beyond a reasonable doubt that the defen-
dant constructively possessed the gun; id., 145–46;
whereas the issue in the present case is whether the
state proved beyond a reasonable doubt that it was the
defendant who committed the crimes of burglary and
robbery. Nevertheless, our Supreme Court’s concerns
regarding touch DNA as expressed in Dawson resonate
in this case.
   The state contends in its appellate brief that the DNA
evidence ‘‘alone allowed the jury to find that the defen-
dant was [F’s] attacker, because it was undisputed that
her attacker wore latex gloves and that a piece of a
latex glove with the defendant’s DNA on it was found
in [F’s] bedroom immediately after the assailant had
restrained and struggled with [F] therein.’’ We disagree.
   At trial, there was no testimony or other evidence as
to whether the DNA on the side of the piece of latex
designated as the interior was deposited via primary or
secondary transfer. To the contrary, Ramos testified
that her analysis does not distinguish between the two
forms of transfer and that her testing could ‘‘[p]ossibly’’
detect DNA deposited via secondary transfer. In addi-
tion, the DNA found on the side of the piece of latex
designated as the interior contained a mixture of DNA
of three contributors. Ramos testified that her results
were ‘‘consistent with [the defendant] being the source
of the major DNA profile deduced’’ from the side of
the piece of latex designated as the interior. Ramos
explained that a major contributor is ‘‘when there’s
more DNA from one individual’’ as compared to the
other individuals in the mixture. Thus, the extent of
the evidence regarding the defendant being a ‘‘major
contributor’’ was that there was more of the defendant’s
DNA than the other individuals’ DNA. The jury was
not presented with any evidence of a threshold for the
determination of a major contributor or any evidence
as to the amount of DNA of the other two contributors.
Cf. United States v. Perez, United States District Court,
Docket No. 3:18-CR-274-VLB-1 (D. Conn. December 20,
2021) (analyst from laboratory ‘‘conducted proportional
analysis and determined that 85% of the DNA mixture
was from the contributor associated with the [d]efen-
dant’’).
   More importantly, there was no evidence presented
as to the significance of an individual being a major
contributor to a DNA mixture. The jury was not pre-
sented with any evidence from which it could infer that
the designation of a major contributor is correlated
with the likelihood that DNA was deposited via primary
transfer. Significantly, the state argued at trial that the
latex glove was worn only once and stated that it was
unknown what the defendant touched before he put
the glove on. Extrapolating from the state’s theory, the
individual who wore the glove transferred his DNA,
via primary transfer, along with the DNA of two other
individuals, via secondary transfer. The jury was not
provided any evidentiary basis, however, to determine
the likelihood that the defendant, in contrast with the
two other contributors, was the individual who wore
the glove during the commission of the crime.
  Accordingly, as in Dawson, we conclude that ‘‘there
were simply too many unknowns’’ for the jury to find
beyond a reasonable doubt that the defendant had worn
the glove during the robbery. State v. Dawson, supra,
340 Conn. 157.
   The state relies on State v. Faust, 161 Conn. App.
149, 166, 127 A.3d 1028 (2015), cert. denied, 320 Conn.
914, 131 A.3d 252 (2016), to support its contention that
the DNA evidence alone allowed the jury to find that
the defendant was the intruder. In Faust, the defendant
was convicted of robbery with a firearm, among other
charges. Id., 151–52. On appeal to this court, he claimed,
inter alia, that the evidence was insufficient to permit
the jury to find, beyond a reasonable doubt, that he
had participated in the robbery. Id., 158. The evidence
presented by the state included the testimony of a foren-
sic science examiner that the defendant could not be
eliminated as a contributor to mixtures of DNA found
on the ends of two pieces of duct tape used to bind
the legs and arms of the robbery victims. Id., 164. The
defendant’s specific argument on appeal was that there
was ‘‘no evidence directly indicating that his DNA was
left on the duct tape at the time the crime took place
. . . .’’ (Emphasis added.) Id., 162. This court rejected
the defendant’s argument, explaining that, ‘‘[a]lthough
DNA may be transferred to an object at any time, the
jury reasonably could have concluded that, because the
samples were taken from the torn ends of the duct tape,
the DNA was impressed during the commission of the
crime rather than at some other point in time.’’ Id., 166.
   We first note that Faust was decided in 2015, long
before our Supreme Court expressed concern regarding
the various methods of transference of touch DNA in
2021. Indeed, the defendant in Faust challenged the
sufficiency of the DNA evidence on the basis that ‘‘there
was no evidence directly indicating that his DNA was
left on the duct tape at the time the crime took place
. . . .’’ (Emphasis added.) Id., 162. This court rejected
that claim on the basis of the forensic science examin-
er’s testimony that she had collected DNA from ‘‘the
ends of the torn fragments of duct tape,’’ which were
‘‘more likely to contain the DNA of the person who
handled the duct tape, and may have torn it at the ends,
rather than the DNA of the person to whom the duct
tape was applied.’’ Id., 164. The opinion focuses on the
time, during the commission of the crime or some other
time, when the defendant may have deposited the DNA
and makes no mention of the methods, primary or sec-
ondary, of transfer of DNA. See id., 166. Thus, we find
our Supreme Court’s analysis in Dawson to be more
instructive than that of this court in Faust in resolving
the specific claim presented in this appeal.
   Second, the DNA evidence in Faust is distinguishable
from the present case. Notably, the DNA evidence in
Faust included two samples from two pieces of duct
tape, and the defendant could not be eliminated as a
contributor to either sample. Id., 164. In the present
case, the defendant was identified as a contributor only
to the mixture of DNA found on the side of the piece
of latex designated as the interior; he was not identified
as a contributor to the DNA found on any of the items
the intruder took from F’s home.
  Third, the non-DNA evidence implicating the defen-
dant in Faust, his conduct prior to the robbery, signifi-
cantly ‘‘add[ed] to the cumulative weight of the evidence
presented at trial.’’ Id., 166. Specifically, one witness
identified the defendant as the driver of a stolen Mer-
cedes, and a second witness, an employee of the jewelry
store, identified the defendant as having approached the
store the night before the robbery before then turning
around and getting inside the stolen Mercedes. Id., 154.
Moreover, the stolen Mercedes was recovered on the
day of the robbery less than one-half mile from the
jewelry store. Id., 155. Thus, this court concluded that
the jury reasonably could have determined that the
defendant was one of the perpetrators.29 Id., 166.
   The defendant directs this court to United States v.
Bonner, 648 F.3d 209, 211 (4th Cir. 2011), in which the
United States Court of Appeals for the Fourth Circuit
affirmed the District Court’s granting of the defendant’s
motion for a judgment of acquittal on the basis that the
government had failed to produce sufficient identity
evidence placing the defendant at the scene of the rob-
bery. In that case, two African American male assail-
ants, wearing pantyhose over their faces, hooded
sweatshirts, and hats, confronted a restaurant employee
outside the back of the restaurant, forced him into the
restaurant, told him to call his supervisor, and ordered
him to the floor. Id. The employee stated that one of
the robbers was wearing a black and white Yankees
hat. Id. The assistant manager gave one of the robbers
money from the cash register, and the robbers left. Id.
The robbery occurred at about 10 p.m. and took only
about two minutes to complete. Id. The employee had
observed a ‘‘ ‘pink’ ’’ or ‘‘ ‘reddish’ ’’ sport utility vehicle
parked in the back of the restaurant seconds before
the robbery and also saw the same vehicle in the vicinity
after the robbers left. Id. The manager called the police
and described the vehicle as a reddish pink Honda Pass-
port. Id.
   A police officer observed a burgundy Honda Passport
exiting the restaurant’s parking lot as the officer
approached the scene. Id., 212. He conducted a stop of
the vehicle, which contained one occupant. Id. Surveil-
lance footage revealed that the occupant did not match
the description of the robbers, and the employee did
not identify the occupant as one of the robbers. Id.
The defendant’s wallet, however, was located in the
vehicle.30 Id. Police recovered a New York Yankees hat
from near the dumpster behind the restaurant, and the
manager identified the hat as belonging to one of the
robbers. Id.
   DNA testing was performed on the hat, which
revealed ‘‘multiple DNA matches and that one of them,
identified as the ‘predominant’ profile, belonged to [the
defendant].’’ Id. Although there was other DNA on the
hat, the forensic analyst ‘‘did not try to match that DNA
to other individuals.’’ Id. ‘‘The DNA analysis could not
determine who last wore the hat.’’ Id. One canine
tracked the scent from the Yankees hat to a nearby
condominium development and a second canine
tracked it to a gas station less than one-half mile away.
Id. Five hours after the search was completed, a phone
call was placed from that gas station to the home of
the defendant’s girlfriend. Id.
  The court in Bonner concluded that the evidence was
insufficient to support the defendant’s conviction. Id.,
216. Specifically, with respect to the DNA evidence,
the court considered and rejected the government’s
argument that the jury reasonably could infer that the
defendant was the last wearer of the hat from the fact
that the defendant’s DNA was ‘‘ ‘predominant.’ ’’ Id.,
214. The court stated: ‘‘[T]his confuses the permissible
practice of viewing conflicting evidence and credibility
in favor of one side, with the impermissible practice
of allowing juries to invent new evidence based on
unsubstantiated scientific assumptions.’’ Id. The court
found the government’s position troubling, describing
it as ‘‘draw[ing] unscientific conclusions based on two
disparate pieces of scientific evidence . . . .’’ Id., 215.
The court posited a number of other, also seemingly
logical but nonetheless ‘‘analytically flimsy,’’ conclu-
sions that could be drawn. Id., 215. For example, the
jury could have drawn the unscientific conclusions that
as the robber wore pantyhose over his face during the
robbery, there was a potential that his DNA was not
on the hat at all, or that an individual who perspires
more than other individuals also would have more
‘‘ ‘predominant’ ’’ DNA. Id. The court summed up the
dangers of drawing these unscientific conclusions by
stating that ‘‘a jury could draw a number of apparently
plausible, but analytically flimsy conclusions that bor-
der on pseudo-science from the expert evidence pre-
sented by the government. However, not every articula-
ble inference is proper because scientific rigor demands
more than a theory of plausible deductions strung
together.’’ Id.
    We also find persuasive Jennings v. Commonwealth,
67 Va. App. 620, 627, 798 S.E.2d 828 (2017). There, the
Court of Appeals of Virginia reversed the defendant’s
conviction for robbery on the basis that the evidence
was insufficient to prove that he was the perpetrator.
Id., 628. On the day of the robbery of a gas station, a
person entered the store wearing ‘‘a black stocking
cap, a blue hooded sweatshirt, black jeans with white
embroidery on the rear pockets, a scarf wrapped around
his face, gloves, and sunglasses.’’ Id., 623. The robber
leapt over the counter and produced a knife, taking $38
from the cash register. Id. The only physical description
the sales clerk could provide was that the robber was
‘‘ ‘tall’ ’’ and ‘‘ ‘slim.’ ’’ Id. Police arrived at the scene
with a canine officer, who led the police to the woods
behind the store to a brown bag and several $5 bills.
Id. The canine then alerted on a black stocking cap and
a scarf, which were found close together on a wooded
path. Id., 624. A hooded sweatshirt also was discovered,
approximately ten feet off the path, along with blue
jeans and black tennis shoes. Id. The police also discov-
ered a knife approximately twenty to twenty-five yards
from the path. Id. The sales clerk subsequently identi-
fied the items as having been used by the assailant
during the robbery. Id. DNA analysis was performed
on samples collected from the stocking cap, the scarf,
the knife, and the hooded sweatshirt. Id. Each of the
items contained a combination of DNA from multiple
individuals. Id. The state’s expert, a forensic scientist
in the field of forensic biology, determined that the
defendant was the ‘‘ ‘major contributor’ ’’ of DNA on
both the stocking cap and scarf, ‘‘meaning his DNA
was the most prominent on them.’’ Id. The expert also
testified that the defendant’s DNA mixture represented
about one half of that present on the knife. Id.
   The defendant in Jennings argued on appeal that the
evidence established only that he came into contact
with the items at some point, not that he used or wore
them during the robbery. Id., 626. The court agreed
with the defendant, stating that ‘‘the evidence at best
is legally in equipoise, because it equally supports a
conclusion that the unknown contributor of DNA is just
as likely as [the defendant] to have been the wearer of
the clothing and possessor of the knife, and therefore,
the robber.’’ Id., 627. In support of its conclusion, the
court noted that ‘‘it is equally reasonable to conclude
from the evidence that [the defendant] was a major
contributor because he either wore the clothing more
often than any of the other DNA contributors, but not
necessarily at the time of the robbery, or that another
contributor wore the clothes less often but did so during
the robbery.’’ Id., 628. It further noted that there was
‘‘no evidence establishing whether the items containing
DNA other than that of [the defendant] belonged to a
single individual or multiple individuals, and if from
multiple individuals, what the statistical significance of
[the defendant’s] DNA on all of those items would be.’’
Id., 627. Accordingly, the court determined that the
inference that the defendant wore the items during the
robbery, formed on the basis that the defendant was a
major contributor of DNA found on some of the items,
lacked necessary evidentiary support. Id., 627–28; see
also Commonwealth v. Anitus, 93 Mass. App. 104, 105,
110, 97 N.E.3d 700 (2018) (DNA major profiles devel-
oped from T-shirt and bandana discarded near crime
scene that matched defendant’s DNA profile were insuf-
ficient to establish that defendant was one of assailants
who wore objects during crime).
   We find persuasive the reasoning supporting the con-
clusions of the court in Bonner and Jennings. Both
courts rejected, as unsupported by evidence, the draw-
ing of an inference that a defendant used an item during
a crime on the basis of evidence that the defendant was
a major contributor to a DNA mixture found on that
item. Just as in Bonner, the state here ‘‘asked the jury to
draw unwarranted inferences based on . . . scientific
evidence through argument instead of specialized
knowledge.’’ United States v. Bonner, supra, 648 F.3d
215. Indeed, in closing argument, the state in the present
case argued: ‘‘Ramos testified to you what a major con-
tributor of DNA was. She did tell you the definition.
More DNA from one individual in this case is coming
from the defendant. The state would argue that this is
not a reused latex glove. People usually don’t do this;
it’s difficult to do. We don’t know what the defendant
touched before he put the glove on. But keeping in
mind one thing: the defendant is the major contributor
of the DNA in this case. . . . Ramos gave you those
statistics and that would explain the mixture of the
unknowns.’’ Any inference, however, that the defendant
wore the glove and, therefore, that his DNA was trans-
ferred via primary transfer, drawn from the evidence
that he was the ‘‘major contributor,’’ is unwarranted
and lacks evidentiary support in the record. See State
v. Bemer, supra, 340 Conn. 812 (‘‘if the correlation
between the facts and the conclusion is slight, or if a
different conclusion is more closely correlated with the
facts than the chosen conclusion, the inference is less
reasonable’’ (internal quotation marks omitted)).
   Counsel for the state, during oral argument before
this court, stated that she did not think that an expert
could tell whether just because someone was the major
contributor that that necessarily meant the transfer was
primary versus secondary.31 DNA experts testifying in
both the United States District Court for the District of
Connecticut and courts in other jurisdictions, however,
have offered the evidentiary basis lacking in the present
case—that is, the correlation between the amount of
DNA deposited on an item and the likelihood that such
DNA was deposited via primary transfer as opposed to
secondary transfer. See United States v. Perez, supra,
United States District Court, Docket No. 3:18-CR-274-
VLB-1 (A DNA expert testified that ‘‘the amount of DNA
found from a secondary transferor when compared to
a direct transferor is expectingly less, specifically stat-
ing ‘I haven’t seen an example where the primary touch-
er has less DNA than the secondary person’ and ‘[t]ypi-
cally . . . the initial touching is going to give more
DNA.’ . . . He did testify that it was possible, but ‘in
general, [he] would think the direct touching is going
to transfer more of that individual’s DNA.’ ’’ (Citation
omitted.)); see also United States v. Brooks, 678 Fed.
Appx. 755, 758 (10th Cir.) (expert testified that there
is no way to confirm secondary transfer on basis of
forensic testing but also testified that secondary trans-
fer was highly unlikely on basis that defendant was
major contributor of DNA), cert. denied, U.S. , 138
S. Ct. 240, 199 L. Ed. 2d 154 (2017); State v. Castro, 206
So. 3d 1059, 1063 (La. App. 2016) (expert testified that ‘‘a
lower level of DNA would be found through secondary
transfer, and that, considering the high concentration
of [the defendant’s] DNA found on [the victim’s] right
breast, it was highly unlikely that the right breast swab
would have contained transferred DNA’’), writ denied,
227 So. 3d 285 (La. 2017); State v. Shine, 113 N.E.3d
160, 172 (Ohio App. 2018) (noting, in sufficiency of
evidence analysis, that forensic scientist from regional
laboratory had testified that defendant was major con-
tributor to DNA found on shell casings, testified that
minor contributor was present at ‘‘ ‘very low level,’ ’’
and opined that defendant’s DNA was present through
primary transfer). We emphasize, based on our review
of decisions from other jurisdictions considering expert
testimony elucidating DNA evidence, that such testi-
mony can provide a jury with an evidentiary basis from
which it reasonably can infer that a defendant’s having
been designated as a major contributor to a mixture of
DNA makes it more likely that the defendant’s DNA
was deposited via primary transfer. Of particular impor-
tance to our review, the jury was presented with no
evidence that the DNA of a major contributor was more
likely the result of primary, as opposed to secondary,
transfer.
   Accordingly, given the absence of any evidence from
which the jury reasonably could infer a connection
between the defendant’s status as a major contributor
to the mixture of DNA found on the side of the piece
of latex designated as the interior and the likelihood
of the defendant having deposited his DNA via primary
transfer, we are compelled to reject, on this record, the
state’s argument that the DNA evidence was sufficient,
standing alone, to establish the defendant’s identity as
the perpetrator.
   Because the state could not identify the defendant
as a contributor to the DNA found on the other items
tested, the orange teddy bear vest and baseball cap, and
because the state never tested the T-shirt, washcloth
or pen for DNA, there is no other physical evidence
connecting the defendant to the crime. Instead, the
state relies on the following additional, nonphysical
evidence. First, it argues that the victim’s ‘‘general
description’’ of the attacker as a black male in his late
twenties or early thirties, approximately 200 pounds,
and a little taller than her (five feet, eight inches), fit
the defendant, who was a thirty-five year old black man,
weighed 180 pounds, and stood five feet, nine inches
tall. Second, the state highlights the assailant’s warning
that he would return to F’s house and kill her if he saw
a police presence in the future, which the state contends
implied that he lived nearby. The state notes that the
defendant lived one street over from F and that Casus
tracked to a garage near the defendant’s property before
losing the scent. Third, the state points to the defen-
dant’s presence on the street at 11:30 p.m. when the
police were investigating the crime.
   The defendant responds that such evidence did not
‘‘provide any compelling reason for a jury to conclude
that the defendant, rather than any other black male
of average build in the neighborhood, was the perpetra-
tor of these offenses.’’ We agree with the defendant that
the non-DNA evidence, when considered together with
the DNA evidence, was insufficient to prove beyond a
reasonable doubt that the defendant was the perpetra-
tor. As the defendant points out, when the police
encountered him on the street on the night of the crime,
his clothing did not match the clothing described by F;
nor was there any evidence that he owned clothing
matching the description. Additionally, his heartbeat
and breathing both seemed normal to Officer Mona.
The intruder’s threat, even if considered by the jury as
suggesting that he is able to keep an eye on F’s house,
cannot overcome, as reasoned by the defendant, that
the other two individuals who contributed DNA to the
sample taken from the side of the piece of latex desig-
nated as the interior ‘‘are completely unknown, and
there has been no showing eliminating any of the other
neighbors as contributors, even though the state insists
that residing in the neighborhood is one of the key
indicators of guilt here.’’ As to the defendant’s presence
on the street, Officer Mona testified that it would not
be unusual in this multiracial community to see a young
black man walking along the street at night.
   Moreover, Casus’ track, which covered fourteen
homes, took him past the defendant’s house, where he
did not pause, and brought him to a garage window at
21 Woodycrest Drive, a couple of houses away from
the defendant’s. Casus stopped at only one address,
and it was not the home of the defendant. Although
the state explains the failure of Casus to track to the
defendant’s house by noting that the defendant’s enter-
ing of the home would have interrupted Casus’ track,
Officer Mona testified that ‘‘when somebody enters a
home, the dog technically can’t follow it into the home.
He can bring you to the home, circle the home, get very
close, a house or two next to it . . . .’’ Casus neither
brought Officer Mona up to the house nor circled the
house. Instead, he brought Officer Mona past the defen-
dant’s house, traveling two houses beyond that house
and tracking up to a garage window. Thus, the correla-
tion between Casus’ track, following the scent from F’s
keys, past the defendant’s home, and the conclusion
that the defendant was the intruder who had dropped
the keys following the commission of the crime is weak.
   ‘‘Although we must not substitute our judgment for
that of the jury, a reviewing court must determine
whether the jury reasonably could have concluded as
it did.’’ State v. Bemer, supra, 340 Conn. 820. In the
present case, the cumulative force of the state’s evi-
dence, including the DNA evidence, the canine tracking,
the defendant’s meeting the very general description
given of the intruder, and the threat made by the perpe-
trator along with the defendant’s presence on the street
in his neighborhood, even when viewed in the light most
favorable to sustaining the verdict, was insufficient to
establish, beyond a reasonable doubt, the defendant’s
identity as the intruder.
  The judgment is reversed and the case is remanded
with direction to render a judgment of acquittal.
   In this opinion the other judges concurred.
  * This appeal originally was argued before a panel of this court consisting
of Chief Judge Bright, Judge Alvord, and former Justice Sullivan. Thereafter,
Judge Seeley replaced Justice Sullivan. Judge Seeley has read the briefs
and appendices, and listened to a recording of the oral argument prior to
participating in this decision.
  1
    The defendant also was charged with sexual assault in the fourth degree
in violation of General Statutes § 53a-73a (a) (2). The jury found him not
guilty of that charge.
  2
    The defendant also claims that the court improperly admitted scientific
evidence generated by a DNA analysis software without first conducting a
hearing pursuant to State v. Porter, 241 Conn. 57, 80–90, 698 A.2d 739 (1997),
cert. denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645 (1998), and
that he was deprived of his constitutional right to a fair trial as a result of
prosecutorial impropriety during closing arguments. We do not reach these
claims because we conclude that the evidence was insufficient to support
the defendant’s conviction, and we reverse the judgment of conviction on
that basis.
   3
     In accordance with our policy of protecting the privacy interests of
victims in cases involving alleged sexual assault, we decline to identify F
or others through whom her identity may be ascertained. See General Stat-
utes § 54-86e.
   4
     F stored S’s sports equipment and other various items in the junk room.
   5
     F testified that she is five feet, seven inches or five feet, eight inches.
   6
     F did not think she ever had made contact with him. At some point, he
took the pen from her.
   7
     When asked how she identified the smell of latex, she testified that it
‘‘smelled like a condom,’’ and she thought that the intruder was there to
sexually assault her.
   8
     Officer Mona testified that Casus alerts to an item, or ‘‘downs,’’ by placing
the item between his paws.
   9
     Although the orange teddy bear vest also was located in that area, Casus
did not alert to it.
   10
      Officer Mona testified that Casus went off track at one point but that
he circled back around, which he is trained to do, and put himself back on
the trail.
   11
      When asked to describe the difficulties in tracking when someone is
inside their home, Officer Mona explained: ‘‘So using the example of the
cigar or cigarette, if you were in here smoking and you walked into that
room but you put out your cigarette here, the cigarette does not go—the
smoke that you can visibly see, that represents scent in a comparison. The
smoke is not going to go into that room if you close the door and put out
the cigarette if it was sealed properly. I’m just giving this as kind of like a
comparison. So when somebody enters a home, the dog technically can’t
follow it into the home. He can bring you to the home, circle the home, get
very close, a house or two next to it, because if you can imagine that scent
is—you have groundbreaking vegetation where you have the disturbance
of the grass that breaks and then you have our scent.’’
   12
      Officer Mona testified that he could not recall which officers were
speaking with the defendant.
   13
      The pen was not submitted to the laboratory for testing.
   14
      ‘‘A buccal swab involves rubbing a Q-tip like instrument along the inside
of the cheek to collect epithelial cells.’’ State v. Walker, 332 Conn. 678, 683
n.2, 212 A.3d 1244 (2019).
   15
      Our Supreme Court recently recognized that ‘‘touch DNA does not neces-
sarily indicate a person’s direct contact with the object. Rather . . . aban-
doned skin cells, which make up touch DNA, can be left behind through
primary transfer, secondary transfer, or aerosolization. Primary or ‘touch’
transfer occurs, for example, when you directly touch or pick up an object.
Secondary transfer, alternatively, occurs when, for example, person A bleeds
onto a table and, subsequently, person B walks by the table, accidentally
brushes against it, and then sits in a chair. Person A’s blood can potentially
be on that chair via secondary transfer, although person A personally never
came into contact with the chair. Finally, skin cells can be deposited on an
object through aerosolization, which . . . occurs when, for example, a per-
son speaks, breathes, coughs, or sneezes on or near an item.’’ State v.
Dawson, 340 Conn. 136, 153–54, 263 A.3d 779 (2021).
   16
      No DNA analysis was performed on the samples taken from the T-shirt
or washcloth.
   17
      The first report, dated September 27, 2016, analyzed the samples taken
from the two sides of the latex and the buccal swabs of F and the defendant.
The second report, dated January 4, 2017, referred to her earlier report and
also analyzed the buccal swab of S along with the samples taken from the
orange teddy bear vest and the baseball cap.
   18
      Ramos testified that ‘‘[d]econvoluting’’ is the same as ‘‘deducing out
. . . .’’
   19
      Ramos additionally testified that ‘‘[m]ajor contributor is when there’s
more DNA from one individual, that we are able to use our standard operating
procedures to deduce that profile.’’
   20
      The quantity of the DNA from the swab taken from the side of the piece
of latex designated as the interior was 400 picograms. Each cell contains
approximately 6.6 picograms. The swabs were consumed in the initial extrac-
tion.
   21
      Ramos testified that inconclusive meant that ‘‘the data [was] not suffi-
cient to make a conclusion, either positive or elimination.’’ She further
testified that results could be inconclusive ‘‘if there is a sufficient amount
of DNA overall but we cannot draw a conclusion with comparing it to a
known sample.’’
   22
      Christine Hsiao, a forensic science examiner in the DNA unit of the
laboratory, performed DNA testing on the known samples taken from F and
the defendant and testified regarding the process of obtaining a DNA profile.
She explained: ‘‘So we use the standard forensic DNA typing procedure.
Basically we extract the DNA using chemicals and heat, and then we can
estimate how much DNA we obtained. And then we move on to a step we
call the amplification step, which you can think of it as the molecular
Xeroxing, basically making millions of copies of specific regions of DNA
and we analyze the result and obtain the DNA profile, which is represented
by a series of numbers.’’ Adrianne Schoefer, also a forensic science examiner
in the DNA unit of the laboratory, testified as to the steps she performed in
the present case. Specifically, she testified: ‘‘I start off with a DNA extraction,
which is where we break open the cells and we remove the DNA from the
cells. The next stage is called quantification; we determine how much DNA
is present in the sample. After that we have a step called amplification,
which is like a copying; we copy the DNA. We copy specific regions; we
don’t copy all of the DNA. And once we have the copies we then develop
a DNA profile and that’s represented by a series of numbers.’’
   23
      Both Detectives Zulick and Loehr also testified that they are aware of
secondary transfer.
   24
      In State v. Dawson, 340 Conn. 136, 154, 263 A.3d 779 (2021), the forensic
science examiner testified that ‘‘when analyzing a sample, there is no way to
determine whether DNA was deposited through primary transfer, secondary
transfer, or aerosolization.’’
   25
      Echard explained that ‘‘[t]he testing to generate the DNA profile had
already been done, so I received the electronic data that had already been
generated and I reanalyzed that data.’’
   26
      See State v. Rodriguez, 337 Conn. 175, 190–91, 252 A.3d 811 (2020)
(‘‘The random match probability is the probability that the defendant’s DNA
profile would match the DNA profile of an unrelated member of the general
population who is chosen at random. . . . The combined probability of
inclusion is employed when there is a mixed DNA profile, which indicates
the presence of genetic material from two or more contributors. . . . This
method takes all of the observed data and considers all possible profiles
that could produce that data. Then, it generates a statistic, which expresses
the probability that a random person would have any of those generated
profiles. . . . Source probability is the probability that someone other than
the defendant is the source of the DNA found at the crime scene.’’ (Citations
omitted; internal quotation marks omitted.)).
   27
      At the close of the state’s evidence, the defendant moved for a judgment
of acquittal, which was denied.
   28
      See also 2 P. Giannelli et al., Scientific Evidence (6th Ed. 2020) § 18.04
[4], pp. 18-100–18-101 (noting that one person’s DNA can ‘‘ ‘hitchhike’ ’’ its
way to crime scene through secondary DNA transfer, and, therefore, pres-
ence of one’s DNA at crime scene no longer means that one was even at
crime scene).
   29
      The state also relies on State v. Rodriguez, 337 Conn. 175, 252 A.3d 811
(2020), which is inapposite. Rodriguez involved a sexual assault perpetrated
by two men, where the laboratory ultimately determined that the defendant
was a potential contributor to a DNA mixture that had been extracted from
the ‘‘sperm-rich fraction’’ of vaginal swabs taken from the victim’s body.
Id., 178–79, 182. Specifically, prior to conducting its analysis, the laboratory
separated the epithelial—or skin—cells from the sperm cells, ‘‘[b]ecause it
is preferable to analyze a profile of the semen sample alone . . . .’’ Id., 181
n.3. The defendant’s claim on appeal was that ‘‘a random match probability
of 1 in 230,000, by itself, is insufficient to prove that he is guilty beyond a
reasonable doubt. Specifically, the defendant contend[ed] that a random
match probability of 1 in 230,000 in the Hispanic population means that
there are about ninety Hispanic males over the age of fifteen in the United
States who could have contributed a DNA profile to the vaginal sample.’’ Id.,
198–99. In the present case, the defendant is not challenging the sufficiency
of the evidence on the basis of the random match probability or likelihood
ratio presented to the jury. Given that the claims on appeal were completely
different, Rodriguez is inapplicable.
   Moreover, in Rodriguez, the state responded to the defendant’s claim that
the random match probability was insufficient evidence by asserting that
the defendant’s claim was ‘‘ ‘meritless because the evidence establishing
the defendant’s identity was not based on the DNA evidence alone.’ ’’ Id., 199.
Our Supreme Court ultimately concluded that ‘‘the circumstantial evidence,
combined with the DNA evidence, was sufficient for the jury to find beyond
a reasonable doubt that the defendant was one of the perpetrators of the
sexual assault.’’ Id., 201–202. The court focused heavily on statements made
by the defendant to the police during recorded interviews. Id., 200–201.
Specifically, ‘‘after denying ever having had a threesome during the first
interview, during the second interview, the defendant admitted that he had
engaged in threesomes on two occasions. When the detective asked him
during the second interview what happened the day the victim reported
being assaulted, the defendant abandoned his lack of recollection and offered
an account of picking up a man and a woman in his car near an AutoZone
in New Britain and engaging in a threesome. The defendant later explained
that he could not remember when that occurred or whether it was the
same incident the detective was referencing. The defendant’s mention of
an AutoZone was significant, however, because the jury was presented with
evidence that an AutoZone was located in the vicinity of where the victim
reported being abducted. Finally, when the detective informed him that, in
addition to the assault, the victim stated that she had been robbed of several
hundred dollars, the defendant replied with words to the effect of: ‘That’s
not me. It’s the other guy.’ ’’ Id.
   30
      During a search of the vehicle, police found ‘‘several other items includ-
ing: [the defendant’s] identification and wallet, several rounds of .357 ammu-
nition, a toy gun, two walkie-talkies, registration of the car to Tyra Edmonds
(who was [the defendant’s] girlfriend at that time), and some scattered
clothing items. Three cell phones, belonging to [the vehicle’s occupant], Ms.
Edmonds, and LaMont Ruth ([the defendant’s] cousin), were also recovered.
[The defendant] placed several short calls to Ms. Edmonds’ and Mr. Ruth’s
cell phones that night.’’ United States v. Bonner, supra, 648 F.3d 212.
   31
      We note that experts have testified, consistent with the testimony in
the present case, that DNA analysis cannot determine whether DNA was
deposited via primary or secondary transfer. See, e.g., Young v. Commis-
sioner of Correction, Superior Court, judicial district of Tolland, Docket
No. CV-XX-XXXXXXX-S (March 18, 2019) (forensic science examiner from labo-
ratory testified that DNA analysis cannot determine who was last contributor
to mixture, nor order in which contributors to mixture deposited their
respective DNA, nor whether DNA was deposited via primary or secondary
transfer), aff’d, 201 Conn. App. 905, 241 A.3d 215 (2020), cert. denied, 336
Conn. 904, 242 A.3d 1009 (2021).